     Case 1:20-cv-01813-DAD-BAM Document 9 Filed 04/15/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID E. MACKEY,                                    Case No. 1:20-cv-01813-BAM (PC)
12                        Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                          RANDOMLY ASSIGN A DISTRICT JUDGE
13            v.                                          TO THIS ACTION
14    BRANDON PRICE, et al.,                              FINDINGS AND RECOMMENDATIONS
                                                          REGARDING DISMISSAL OF ACTION
15                        Defendants.
                                                          FOURTEEN-DAY DEADLINE
16

17

18           Plaintiff David E. Mackey (“Plaintiff”) is a civil detainee proceeding pro se in this case.

19   Persons detained pursuant to California Welfare and Institutions Code § 6600 et seq. are civil

20   detainees and are not prisoners within the meaning of the Prison Litigation Reform Act. Page v.

21   Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000). The Court screened Plaintiff’s complaint and

22   granted leave to amend. Plaintiff’s first amended complaint, filed on April 14, 2021, is before the

23   Court for screening. (ECF No. 7.)

24      I.         Screening Requirement

25           The Court screens complaints brought by persons proceeding in pro se and in forma

26   pauperis. 28 U.S.C. § 1915(e)(2). Plaintiff’s complaint, or any portion thereof, is subject to

27   dismissal if it is frivolous or malicious, if it fails to state a claim upon which relief may be

28   granted, or if it seeks monetary relief from a defendant who is immune from such relief. 28
                                                         1
     Case 1:20-cv-01813-DAD-BAM Document 9 Filed 04/15/21 Page 2 of 9


 1   U.S.C. § 1915(e)(2)(B)(ii).

 2             A complaint must contain “a short and plain statement of the claim showing that the

 3   pleader is entitled to relief....” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 4   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 5   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

 7   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

 8   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 9             To survive screening, Plaintiff’s claims must be facially plausible, which requires

10   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

11   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret

12   Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully

13   is not sufficient, and mere consistency with liability falls short of satisfying the plausibility

14   standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

15       II.      Plaintiff’s Allegations

16             Plaintiff is currently housed at Coalinga State Hospital. The events in the first amended

17   complaint are alleged to have occurred at Coalinga State Hospital. Plaintiff names the following

18   defendants: (1) Government Claims Program, (2) Department of State Hospital Accounting

19   Claims Coordinator; (3) Brandon Price, Executive Director, and (4) Lisa Adams.1

20             Plaintiff alleges that is he attaching additional exhibits A, 1-4, copies of his Patient Rights
21   Complaint Form and copies of his veterans group receipt and meals in the amount of $110.50

22   paid for. Plaintiff alleges the Government Claims Program and the Office of Risk and Insurance

23   Management violated his rights by not paying Plaintiff back for the $110.50 meals or giving him

24   the meals. Plaintiff alleges that both Brandon Price and Lisa Adams are aware that the trust

25   1
       The Defendants listed in the caption are different than those identified in the allegations. In the
26   allegations, Plaintiff identifies only two defendants: Brandon Price “et al.”, Executive Director
     and Lisa Adams. Plaintiff is reminded that Rule 10(a) of the Federal Rules of Civil Procedure
27   requires that each defendant be named in the caption of the complaint. A complaint is subject to
     dismissal if “one cannot determine from the complaint who is being sued, [and] for what relief....”
28   McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996).
                                                        2
     Case 1:20-cv-01813-DAD-BAM Document 9 Filed 04/15/21 Page 3 of 9


 1   office did not give Plaintiff “my veterans group-receipt, with the meals and the amount of money

 2   that was paid for the meals-$110.50.” (Doc. 7, p.4.) Plaintiff alleges that all of the defendants

 3   deprived Plaintiff of his constitutional rights. Plaintiff wants to be reimbursed for the full amount

 4   of $110.50 for the veterans meals and for pain and suffering of $600.

 5           From the exhibits attached to the first amended complaint, it appears Plaintiff filed a

 6   complaint with the Office of Patients’ Rights regarding the meals he did not receive and paid for

 7   in the amount of $110.50, which he could not receive because of the lockdown. The response

 8   from the Office of Patients’ Rights was that that Office could not support that a patients’ rights

 9   were neglected. He was advised of his options including filing for reimbursement for property

10   loss. (Doc. 7, p.13.)

11
             III.    Discussion
12
             Plaintiff’s complaint fails to comply with Federal Rule of Civil Procedure 8 and fails to
13
     state a cognizable claim under 42 U.S.C. § 1983.
14
             A. Federal Rule of Civil Procedure 8
15
             Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain
16
     statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed
17
     factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,
18
     supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation
19
     omitted). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to
20
     relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570,
21
     127 S.Ct. at 1974). While factual allegations are accepted as true, legal conclusions are not. Id.;
22
     see also Twombly, 550 U.S. at 556–557.
23
             Although Plaintiff's complaint is short, it is not a plain statement of his claims. As a basic
24
     matter, the complaint does not clearly state what happened, when it happened or who was
25
     involved. Plaintiff’s allegations must be based on facts as to what happened and not conclusions.
26
     Plaintiff has failed to cure this deficiency.
27
     ///
28
                                                         3
     Case 1:20-cv-01813-DAD-BAM Document 9 Filed 04/15/21 Page 4 of 9


 1          B. Linkage Requirement
 2          The Civil Rights Act under which this action was filed provides:
 3          Every person who, under color of [state law]...subjects, or causes to be subjected,
            any citizen of the United States...to the deprivation of any rights, privileges, or
 4          immunities secured by the Constitution...shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress.
 5

 6   42 U.S.C. § 1983.

 7          The statute plainly requires that there be an actual connection or link between the actions

 8   of the defendants and the deprivation alleged to have been suffered by Plaintiff. See Monell v.

 9   Dep’t of Soc. Servs., 436 U.S. 658, (1978); Rizzo v. Goode, 423 U.S. 362, (1976). The Ninth

10   Circuit has held that “[a] person ‘subjects another to the deprivation of a constitutional right,

11   within the meaning of section 1983, if he does an affirmative act, participates in another’s

12   affirmative acts or omits to perform an act which he is legally required to do that causes the

13   deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978).
            As it was in the original complaint, it is unclear who the Department of State Hospital
14
     Accounting Claims Coordinator is and what that person did to violate Plaintiff’s constitutional
15
     rights. It is unclear if he is suing another state department. Plaintiff has been unable to cure this
16
     deficiency by alleging what each individual defendant did or did not do that caused the asserted
17
     deprivation.
18
            C. Supervisor Liability
19
            Insofar as Plaintiff is attempting to sue Defendant Brandon Price, or any other defendant,
20
     based solely upon his supervisory role, he may not do so. Liability may not be imposed on
21
     supervisory personnel for the actions or omissions of their subordinates under the theory of
22
     respondeat superior. Iqbal, 556 U.S. at 676–77; Simmons v. Navajo Cty., Ariz., 609 F.3d 1011,
23
     1020–21 (9th Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Jones v.
24
     Williams, 297 F.3d 930, 934 (9th Cir. 2002)
25
            Supervisors may be held liable only if they “participated in or directed the violations, or
26
     knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th
27
     Cir. 1989); accord Starr v. Baca, 652 F.3d 1202, 1205–06 (9th Cir. 2011); Corales v. Bennett,
28
                                                         4
     Case 1:20-cv-01813-DAD-BAM Document 9 Filed 04/15/21 Page 5 of 9


 1   567 F.3d 554, 570 (9th Cir. 2009). Supervisory liability may also exist without any personal
 2   participation if the official implemented “a policy so deficient that the policy itself is a
 3   repudiation of the constitutional rights and is the moving force of the constitutional violation.”
 4   Redman v. Cty. of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations and quotations

 5   marks omitted), abrogated on other grounds by Farmer v. Brennan, 511 U.S. 825 (1970).

 6            To prove liability for an action or policy, the plaintiff “must... demonstrate that his

 7   deprivation resulted from an official policy or custom established by a... policymaker possessed

 8   with final authority to establish that policy.” Waggy v. Spokane County Washington, 594 F.3d

 9   707, 713 (9th Cir.2010). When a defendant holds a supervisory position, the causal link between

10   such defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

11   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

12   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

13   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.

14   1982).
              Plaintiff’s conclusory statements, without factual support, are insufficient to state a
15
     cognizable claim of supervisory liability. See Iqbal, 556 U.S. at 678. Plaintiff has failed to allege
16
     facts to support that any supervisory Defendant participated in or directed the violations, or knew
17
     of the violations and failed to act to prevent them. Plaintiff’s conclusory allegation that
18
     defendants “knew” the trust office did not give him his money is insufficient. Plaintiff also has
19
     failed to plead facts showing that any policy was a moving force behind the alleged constitutional
20
     violations. See Willard v. Cal. Dep't of Corr. & Rehab., No. 14-0760, 2014 WL 6901849, at *4
21
     (E.D. Cal. Dec. 5, 2014) (“To premise a supervisor's alleged liability on a policy promulgated by
22
     the supervisor, plaintiff must identify a specific policy and establish a ‘direct causal link’ between
23
     that policy and the alleged constitutional deprivation.”). See Fayle v. Stapley, 607 F.2d 858, 862
24
     (9th Cir. 1979)
25
     (the director of the state health department has no liability, unless director personally participated
26
     in the taking of his property)
27
     ///
28
                                                          5
     Case 1:20-cv-01813-DAD-BAM Document 9 Filed 04/15/21 Page 6 of 9


 1          D.        Eleventh Amendment Immunity

 2          The Eleventh Amendment bars federal jurisdiction over suits by individuals against a

 3   State and its instrumentalities, unless the State consents to waive its sovereign immunity or

 4   Congress abrogates it. Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 99-100

 5   (1984). To overcome this Eleventh Amendment bar, the State's consent or Congress' intent must

 6   be “unequivocally expressed.” Pennhurst, 465 U.S. at 99. While California has consented to be

 7   sued in its own courts pursuant to the California Tort Claims Act, such consent does not

 8   constitute consent to suit in federal court. See BV Engineering v. Univ. of California, 858 F.2d

 9   1394, 1396 (9th Cir. 1988); see also Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 241 (1985)

10   (holding that Art. III, § 5 of the California Constitution does not constitute a waiver of

11   California's Eleventh Amendment immunity). Finally, Congress has not repealed state sovereign

12   immunity against suits brought under 42 U.S.C. § 1983.

13          Plaintiff continues to name the Government Claim Program, which is within the

14   California Department of General Services. Because the Department of General Services is a state

15   agency, it is immune from civil rights claims raised pursuant to Section 1983. See Pennhurst, 465

16   U.S. at 100 (“ This jurisdictional bar applies regardless of the nature of the relief sought.”); see

17   also Alabama v. Pugh, 438 U.S. 781, 782 (1978) (per curiam) (the Eleventh Amendment bars

18   claim for injunctive relief against Alabama and its Board of Corrections). Plaintiff has been

19   unable to cure this deficiency.

20               E. Procedural Due Process
21          Plaintiff fails to state a procedural Due Process claim for the withdrawal of funds from his

22   trust account.

23          The Due Process Clause of the Fourteenth Amendment guarantees “procedural fairness”

24   and protects prisoners and civil detainees alike from being deprived of property without due

25   process of law. See Wolff v. McDonnell, 418 U.S. 539, 556, 94 S.Ct. 2963, 41 L.Ed.2d 935

26   (1974); see also Crawford v. Guild, 56 F.3d 1162, 1165 (9th Cir.1995) (citing with approval
27   district court's finding that withdrawals from involuntarily committed patients' trust accounts

28   violated due process). Where a plaintiff is deprived of a protected property interest by operation
                                                         6
     Case 1:20-cv-01813-DAD-BAM Document 9 Filed 04/15/21 Page 7 of 9


 1   of “established state procedure, rather than random and unauthorized action,” then he or she is

 2   generally entitled to predeprivation process. Hudson v. Palmer, 468 U.S. 517, 532, 104 S.Ct.

 3   3194, 82 L.Ed.2d 393 (1984) (citing Logan v. Zimmerman Brush Co., 455 U.S. 422, 435–436,

 4   102 S.Ct. 1148, 71 L.Ed.2d 265 (1982)); Newman v. Sathyavaglswaran, 287 F.3d 786, 799 (9th

 5   Cir.2002).

 6          Here, an involuntarily committed mental patient has “substantial property interests” in his

 7   deposit fund and the benefits deposited therein, Fayle, 607 F.2d at 861 n. 2, and if Defendants

 8   deprived Plaintiff of this property pursuant an “established state procedure,” Plaintiff was entitled

 9   to some predeprivation process before his money was withdrawn. Id.; see also Crawford, 56 F.3d

10   at 1165; Brinkman v. Rahm, 878 F.2d 263, 265 (9th Cir.1989). However, Plaintiff has failed to

11   allege who was responsible to withdraw the money and on what authorization.

12          Indeed, in Crawford, the Ninth Circuit outlined the constitutionally adequate process due

13   a patient prior to a withdrawal under § 78212: the state must 1) inform the patient of his or her

14   proposed share of the cost of care and the facts on which the determination was made; and 2) of

15   his or her right to appeal the share of cost determination; 3) provide a description of the appeal

16   process and procedure; and 4) inform the patient that certain federal benefits, including Social

17   Security benefits, are exempt from legal process and cannot be used to pay the plaintiff's cost of

18   care without the patient's consent. Crawford, 56 F.3d at 1165 (quoting the district court's remedy

19   for the constitutionally deficient notice California provided). However, the patient's consent is not

20   required to withdraw funds, other than Social Security benefits. See Crawford, 56 F.3d at 1166–
21   1167; see also Fayle, 607 F.2d at 861 (finding that Fayle was entitled to notice and a hearing prior

22   to entry of a court order authorizing withdrawals from his account, but not that his consent was

23   required).

24          Here, although the allegations are unclear, it does not appear that pre-withdrawal consent

25   2
       Cal. Welf. & Inst. Code § 7281 (West) states in pertinent part: “There is at each institution under
26   the jurisdiction of the State Department of State Hospitals and at each institution under the
     jurisdiction of the State Department of Developmental Services, a fund known as the patients'
27   personal deposit fund. Any funds coming into the possession of the superintendent, belonging to
     any patient in that institution, shall be deposited in the name of that patient in the patients'
28   personal deposit fund . . .”
                                                          7
     Case 1:20-cv-01813-DAD-BAM Document 9 Filed 04/15/21 Page 8 of 9


 1   is at issue. The funds withdrawn were other than Social Security benefits and thus not subject to

 2   pre-withdrawal due process. Plaintiff has neither described the process he received prior to the

 3   withdrawals from his trust account, nor indicated that such process failed to meet the

 4   requirements in Crawford. Indeed, it appears that Plaintiff consented to the withdrawal of the

 5   money from his trust account for payment for the Veterans Group meeting, but now objects that

 6   the group could not meet due to lockdowns. He seeks a refund of money taken. For the reasons

 7   explained above, he fails to state a due process claim on this basis. If he is not constitutionally

 8   entitled to due process for withdrawal of funds, he is not constitutionally entitled to a refund for

 9   funds which were withdrawn with his consent. Despite being provided with pleading and legal

10   standards, Plaintiff has been unable to cure this deficiency.

11           IV.     Conclusion and Order

12           Plaintiff’s first amended complaint fails to state a cognizable claim for relief. Despite being

13   provided with relevant pleading and legal standards, Plaintiff has been unable to cure the

14   deficiencies in his complaint by amendment, and thus further leave to amend is not warranted.

15   Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

16           Accordingly, the Court HEREBY DIRECTS the Clerk of the Court to randomly assign a

17   district judge to this action.

18           Further, for the reasons stated above, IT IS HEREBY RECOMMENDED that this action

19   be dismissed based on Plaintiff’s failure to state a cognizable claim upon which relief may be

20   granted.
21           These Findings and Recommendation will be submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen (14)

23   days after being served with these Findings and Recommendation, Plaintiff may file written

24   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

25   ///

26   ///
27   ///

28   ///
                                                         8
     Case 1:20-cv-01813-DAD-BAM Document 9 Filed 04/15/21 Page 9 of 9


 1   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

 2   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”

 3   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

 4   F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7      Dated:     April 15, 2021                             /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       9
